Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response to the last Office Action, filed on August 6, 2021 has been entered and made of record
Claims 1-4, 6-13 and 15-16 are currently pending in this application.




This action is final.

Response to Arguments

Applicant's arguments with respect to claims 1-4, 6-13 and 15-16 have been considered but are moot in view of the new grounds of rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2)

As to Claims 1 and 8: 
Pang et al discloses an electronic device (Pang, see Abstract, where Pang discloses a flexible display device is disclosed which includes: a display unit; a support unit configured to selectively support the display unit; a connection unit configured to attach together one edge of the display unit and one edge of the support unit; and a driving unit connected to the other edge of the display unit and the other edge of the support unit and configured to control a plurality of operations. The plurality of operations includes a first operation, which allows the display unit and the support unit to come in contact with each other and to maintain a relatively flattened state of the display unit, and a second operation which enables the display unit and the support unit to be separated from each other for stowage) comprising: an enclosure (Pang, see 600 in figure 9); a flexible display (Pang, see 10 in figure 9 and paragraph [0140], where Pang discloses that FIG. 9 is a perspective view showing a flexible display device)  deployable from the enclosure (Pang, see figures 8A and 8B and paragraph [0146], where Pang discloses that during one of the roll-out or roll-in operations described in FIGS. 4A and 4B, the display unit 10 and the support unit 20 of the flexible display device are rolled out along an upward direction with respect to the cover 500 or rolled in along a downward direction with respect to the cover 500), a mechanism to autonomously deploy and retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B); and a supporting structure to reinforce the flexible display when deployed from the enclosure (Pang, see 20 in figure 2 and paragraph [0064], where Pang discloses that the support unit 20 is used to selectively support the display unit 10. In detail, the support unit 20 comes in close contact with the display unit 10 and is offset by the restoring force of the display unit 10 when the display device 10 is rolled out by the driving unit 40. As such, the display unit 10 can maintain a relatively flattened state. To this end, the support unit 20 preferably has the same shape as the display unit 10), wherein the mechanism comprises a spool, wherein the flexible display is wound on the spool when the mechanism is to retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B).
 Pang differs from the claimed subject matter in that Pang does not explicitly disclose wherein a viewing angle of the flexible display with respect to the enclosure is adjustable and wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool. However in an analogous art, Meng discloses wherein a viewing angle of the flexible display with respect to the enclosure is adjustable (Meng, see paragraph [0041], where Meng discloses that since the flexible substrate of the flexible display 2 is a metal sheet which can be curved, the unfolding extent of the flexible display 2 can be adjusted, and when the display 2 is adjusted for a proper viewing angle, the display 2 can be supported by a frame or other means for positioning it and then be operated).
wherein a viewing angle of the flexible display with respect to the enclosure is adjustable as taught by Meng, and thereby convenient for transporting and carrying (Meng, see paragraph [0004]). It is noted that in regards to claim 8, Pang also discloses detecting a button press on an enclosure of an electronic device; upon detection of the button press (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600). Meng does not explicitly disclose wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool.
However in an analogous art, Kwak discloses wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool.

    PNG
    media_image1.png
    432
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    420
    297
    media_image3.png
    Greyscale

wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool as taught by Kwak, and thereby providing an appropriate flexible display device having improved changed shape (Kwak, see column 1 lines 45-46).

As to Claims 2 and 10: 
Pang in view of Meng in further view of Kwak discloses the electronic device of claim 1, further comprising a button to initiate the autonomous deployment and retraction of the flexible display (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600).

As to Claim 5: 
Pang in view of Meng in further view of Kwak discloses the electronic device of claim 1, wherein the mechanism comprises a spool, wherein the flexible display is wound on the spool when the mechanism is to retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B).

As to Claim 6: 
Pang in view of Meng in further view of Kwak discloses the electronic device of claim 1, further comprising: a panel to couple the flexible display to the supporting structure, wherein the flexible display and the supporting structure are to deploy and retract simultaneously within the enclosure Pang, see 20 in figure 2 and paragraph [0064], where Pang discloses that the support unit 20 is used to selectively support the display unit 10. In detail, the support unit 20 comes in close contact with the display unit 10 and is offset by the restoring force of the display unit 10 when the display device 10 is rolled out by the driving unit 40. As such, the display unit 10 can maintain a relatively flattened state. To this end, the support unit 20 preferably has the same shape as the display unit 10).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2) and  Park (US 20160112667 A1)

As to Claims 3 and 9: 
Pang in view of Meng in further view of Kwak differ from the claimed subject matter in that Pang and Meng do not explicitly disclose the electronic device of claim 1, wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user. However in an analogous art, Park discloses wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user (Park, see paragraph [0094], where Park discloses that a user may desire to watch a content at an aspect ratio of a screen preferred by the user instead of watching the content at an aspect ratio indicated by an information of a received metadata. In this case, the control unit 270 generates a GUI for receiving a command signal for selecting an aspect ratio of a screen and then controls the generated GUI to be displayed on the flexible display. In particular, the OSD generator 273 in the control unit 270 generates a GUI signal for aspect ratio selection and then delivers the GUI signal to the display unit 280. If so, the GUI is displayed on the display unit 280. The control unit 270 adjusts the vertical width of the second region of the flexible display in response to a screen aspect ratio inputted via the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang and Meng with Park. One would wherein the mechanism is to deploy the flexible display to an aspect ratio selectable by a user as taught by Park, and thereby allowing immersion in the displayed content without disturbing the content convenient for transporting and carrying (Park, see paragraph [0004]).

As to Claim 5: 
Pang in view of Meng in further view of Kwak discloses further comprising a torqued hinge to maintain the viewing angle of the flexible display (Kwak, see 2100 in figures 5A through 5D and figures 28A and 28B).

Claims 4, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Singh (US 20070153461 A1),  Kwak (US 10241542 B2) and Hou (US 20170075433 A1).

As to Claims 4, 11 and 12: 
Pang in view of Meng in further view of Kwak differ from the claimed subject matter in that Kwak discloses wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool.

    PNG
    media_image1.png
    432
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    792
    606
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    420
    297
    media_image3.png
    Greyscale

wherein the flexible display is rotatable about an axis of rotation to adjust the viewing angle, and wherein the axis of rotation coincides with the spool as taught by Kwak, and thereby providing an appropriate flexible display device having improved changed shape (Kwak, see column 1 lines 45-46). Pang in view of  Meng in further view of Kwak do not explicitly disclose the electronic device of claim 1, further comprising: a projector to project a virtual keyboard; and a camera to collect input entered on the virtual keyboard to interact with the electronic device. However in an analogous art, Singh discloses a projector to project a virtual keyboard (Singh, see paragraph [0026], where Singh discloses other types of input systems are also contemplated by embodiments of the present disclosure. For example, a finger mouse may be provided for moving a cursor and selecting items on the monitor. In addition, other technologies may be utilized in addition to or as alternatives to the keyboard. Examples include a virtual keyboard which can be projected from the monitor or processor unit that registers keystrokes by sensing finger movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang and Meng with Singh. One would be motivated to modify Pang and Meng by disclosing projector to project a virtual keyboard as taught by Singh, and thereby providing convenient portability and increased usability, while avoiding the disadvantages of conventional computing devices (Singh, see paragraph [0006]).
Singh does not explicitly disclose a camera to collect input entered on the virtual keyboard to interact with the electronic device. 
However in an analogous art, Hou discloses a camera to collect input entered on the virtual keyboard to interact with the electronic device (Hou, see 203 in figure 2 and paragraph [0054], where Hou discloses that the image collector 203 can be a camera or a sensor, which is used for collecting the operating position of the user's fingertip). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang, Meng and Singh with Hou. One would be motivated to modify Pang, Meng and Singh by disclosing a camera to collect input entered on the virtual keyboard to interact with the electronic device as taught by Hou, and thereby avoiding the limited service life of a mechanical keyboard (Hou, see paragraph [0005]).

As to Claim 13: 
Pang in view of Meng in further view of Kwak in further view of Singh and Hou discloses the electronic device of claim 12, further comprising a button to initiate the autonomous deployment and retraction of the flexible display (Pang, see 650 in figure 9 and paragraph [0147], where Pang discloses that if the driving unit included in the flexible display device 1000 is an automatic driving unit shown FIGS. 3 and 5, one of the roll-in or roll-out operations of the display unit 10 can be performed by touching a button 650 which is disposed on a front surface of the housing 600).

As to Claim 14: 
Pang in view of Meng in further view of Kwak in further view of Singh and Hou discloses the electronic device of claim 12, wherein the mechanism comprises a spool, wherein the flexible display is wound on the spool when the mechanism is to retract the flexible display within the enclosure (Pang, see 50, 60, 250 and 260 in figures 8A and 8B).


Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Kwak (US 10241542 B2) and Nicol et al. (US 20140268532 A1)

As to Claim 7: 
Pang in view of Meng in further view of Kwak differ from the claimed subject matter in that Pang and Meng do not explicitly disclose the electronic device of claim 1, wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively. However in an analogous art, Nicol discloses wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively (Nicol, see paragraph [0030], where Nicol discloses that the support 206 may comprise one or more support members configured to support a flexible electronic display in an extended (e.g., unfurled) configuration. In some embodiments, the support 206 is extendable. For example, the support 206 may comprise a pair of extendable masts (or poles) for supporting the flexible electronic display 100 in an extended configuration. As another example, the support 206 may comprise a scissors mechanism (i.e., supports linked in a crisscross "X" pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang and Meng with Nicol. One would be motivated to modify Pang and Meng by disclosing supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively as taught by Nicol, and an improved support for the flexible electronic display in an extended (unrolled) arrangement (Nicol, see paragraph [0005]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pang et al (US 20150340004 A1) in view of Meng (US 20160224067 A1) in further view of Singh (US 20070153461 A1), Hou (US 20170075433 A1),  Kwak (US 10241542 B2)  and Nicol (US 20140268532 A1).

As to Claim 15: 
Pang in view of Meng in further view of Kwak in further view of Singh and Hou differ from the claimed subject matter in that the prior art does not explicitly disclose the electronic device of claim 12, wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively. However in an analogous art, Nicol discloses wherein the supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively (Nicol, see paragraph [0030], where Nicol discloses that the support 206 may comprise one or more support members configured to support a flexible electronic display in an extended (e.g., unfurled) configuration. In some embodiments, the support 206 is extendable. For example, the support 206 may comprise a pair of extendable masts (or poles) for supporting the flexible electronic display 100 in an extended configuration. As another example, the support 206 may comprise a scissors mechanism (i.e., supports linked in a crisscross "X" pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pang in view of Meng in further view of Singh and Hou with Nicol. One would be motivated to modify Pang in view of Meng in further view of Singh and Hou by disclosing supporting structure comprises a scissor like structure that expands and compresses when the flexible display deploys and retracts, respectively as taught by Nicol, and an improved support for the flexible electronic display in an extended (unrolled) arrangement (Nicol, see paragraph [0005]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624